DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 50-83 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 50-53, 56, 57, 60-62, 65-80 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification, while being enabling for treating a specific and particular type of disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful in the treatment, the method comprising administering to a subject in need thereof an effective amount of at least one compound chosen from glycomimetic E-selectin antagonists of the given Formula (1), prodrugs of glycomimetic E-selectin antagonists of Formula (1), and pharmaceutically acceptable salts thereof, it does not reasonably provide enablement for preventing said disease, disorder, and/or condition in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method for treatment and/or prevention of at least one disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful, the method comprising administering to a subject in need thereof an effective amount of at least one compound chosen from glycomimetic E-selectin antagonists of the given Formula (1), prodrugs of glycomimetic E-selectin antagonists of Formula (1), and pharmaceutically acceptable salts thereof.
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on treating and/or preventing any or all of the numerous diseases, disorders, and/or conditions encompassed by the claims herein.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses the preventing of any or all of the numerous diseases, disorders, and/or conditions encompassed by the claims herein in a subject comprising administering the said compound to the subject, which are not known to have a single recognized cause.  Applicant claims a method of preventing at least one disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said disease, disorder, and/or condition, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, the prevention of inflammatory diseases, disorders, and/or conditions (as recited in claim 51) which are characterized as being numerous unpredictable ones, does not have a single recognized cause.  More specifically, inflammatory conditions encompass a vast number of ailments or disorders.  These conditions include arthritis, pulmonary diseases, psoriasis, colitis, multiple sclerosis, systematic lupus erythematosus, juvenile diabetes, atherosclerosis, hypothyroidism, tonsillitis, pharyngitis, otitis media, pharyngitis, inflammatory bowel disease, bronchitis, inflammatory diseases of the central nervous system such as algal disorders, bacterial disorders, idiopathic Inflammatory disorders, parasitic encephalomyelitis and viral disorders.  In fact, the aforementioned inflammatory conditions, are recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness.  These are only a few of the factors that promote these conditions in people.  Furthermore, the specification does not reasonably provide enablement for the prevention of said condition in a subject. The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art, and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed methods with a reasonable expectation of success.  Therefore, the prophylaxis (prevention) of the said disease, disorder, and/or condition including inflammatory disease, disorder, and/or condition by one method and one compound is not enabled by the instant disclosure.  It should be noted that, the prevention and cause(s) of inflammatory disease such as crohn’s disease is not known.  These are only a few of the factors that promote these diseases, disorders, and/or conditions in people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said diseases, disorders, and/or conditions can be prevented.  
Similarly, the prevention metastasis of cancer cells in a subject, and the prevention of cancer in a subject (as recited in claims 52 and 57, respectively) is not enabled for similar reasons as set forth above. Also, it should be noted that this disease does not have a single recognized cause, there are factors that contribute to and promote cancer and the metastasis of cancer cells in people, and the occurrence of cancer is characterized as being unpredictable. Furthermore, and as example, it is known that circulating prostate cancer (PCa) cells preferentially roll and adhere on bone marrow vascular endothelial cells, where abundant E-selectin and stromal cell-derived factor 1 (SDF-1) are expressed, subsequently initiating a cascade of activation events that eventually lead to the development of metastases. Also, prostate cancer is one of the most common types of cancer in men and is the second leading cause of death of males in the US. Diagnosis of prostate cancer is established when cancer cells are identified in prostate tissue obtained via biopsy. Treatment options for prostate cancer include observation, radiation therapy, surgery, hormone therapy, and chemotherapy.  Moreover, the cause of prostate cancer is unknown, but the cancer.  The risk (predisposing) factors for prostate cancer include advancing age, genetics (heredity), hormonal influences, and such environmental factors as toxins, chemicals, and industrial products. The chances of developing prostate cancer increase with age. Also, recent evidence has suggested that sexually transmitted infections are risk factors for developing prostate cancer. Men with a history of sexually transmitted infections have a 1.4 times greater chance of developing prostate cancer as compared men without this history. Although still unproven, environmental factors, such as cigarette smoking and diets that are high in saturated fat, seem to increase the risk of prostate cancer. There is also a suggestion that obesity leads to an increased risk of having more aggressive, larger prostate cancer, which results in a poorer outcome after treatment. Additional substances or toxins in the environment or from industrial sources might also promote the development of prostate cancer, but these have not yet been clearly identified. Geographical influences also seem to play a role in the development of prostate cancer.
	Similarly, and as example, the prevention of mucositis in a subject (as recited in claim 60) is not enabled for similar reasons as set forth above. Also, it should be noted that this disease or condition does not have a single recognized cause, there are factors that contribute to the said mucositis in people, and the occurrence of mucositis is characterized as being unpredictable. Furthermore, mucositis can result from chemotherapy and radiation treatments which involves a variety of chemotherapeutic agents and ionizing radiation which causes inflammatory changes. Also, the pathophysiology of mucositis can be divided into its 5 stages; including an initiation phase, a message generation phase, a signaling and amplification phase, an ulceration phase, and a healing phase. In addition, an individual susceptibility to mucositis depends on age, preexisting conditions like periodontal disease, hematologic or head and neck malignancies, and acquired immunodeficiency syndrome.  These are only a few of the factors that contribute to the said mucositis in people.
That is, occurrence of mucositis, which is characterized as being unpredictable, does not have a single recognized cause. Thus, mucositis is recognized as having many contributing factors.  The aforementioned are only a few of the factors that promote mucositis in patients or people.  
Similarly, and as example, the prevention of thrombosis in a subject (as recited in claim 56) is not enabled for similar reasons as set forth above. Also, it should be noted that this disease or condition does not have a single recognized cause, there are factors that contribute to the said mucositis in people, and the occurrence of mucositis is characterized as being unpredictable. Furthermore, thrombosis such as venous thrombosis can develop if you're sitting still for a long time, such as when traveling by plane or vehicle, or if you have certain medical conditions that affect how your blood clots.  In fact, blood clots may form when something slows or changes the flow of blood in the veins and risk factors include.  Also, venous thrombosis risk factors include a pacemaker catheter that has been passed through the vein in the groin, bed rest, cigarette smoking family history of blood clots, fractures in the pelvis or legs, giving birth, heart failure, obesity, surgery (especially hip, knee, or female pelvic surgery), too many blood cells being made by the bone marrow (polycythemia vera), causing the blood to be thicker and slower than normal.  In addition, arterial thrombosis can even result the rupture of atheroma, and from atrial fibrillation, which causes disturbed blood flow.  These are only a few of the factors that promote these conditions or diseases in patients or people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view that the prevention of disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful (which is characterized as having many contributing factors and causes) in a subject by administering to said subject the specific compound herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples to the prevention of said diseases. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the prevention of the prevention of disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful, in a subject in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing prevention of disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful in any subject as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed method with a reasonable expectation of success.  Therefore, the prevention of prevention of disease, disorder, and/or condition where inhibition of E-selectin mediated functions is useful in a subject by the said method is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Allowable Subject Matter
The treatment method of claims 54, 55, 58, 59, 63, 64, 81-83 uses or administers compounds that possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In summary, the compounds of the instant invention contain chemical moieties or substituents that are different to that of the compounds and also contains chemical moieties or substituents that are covalently and structurally bonded or linked differently to that of the compounds of the prior art, and are not suggested or obvious over the prior art. For example, Applicant’s compounds of the specific recited or represented chemical structure, and which comprises two specific type of subunits that are covalently connected or linked via a linker (L), are not taught, suggested, nor obvious over the prior art. In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed compounds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623